Citation Nr: 1031583	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  08-35 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:  Christopher Loiacono, Agent	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 
1971. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that assigned an initial evaluation of 30 percent, 
effective December 18, 2007, for the Veteran's PTSD.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in April 2010.  A transcript 
of the hearing is associated with the claims files.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim is decided. 

In April 2010, the Veteran testified before the undersigned VLJ 
that his symptoms include flashbacks, auditory hallucinations, 
memory loss, problems with his stability in walking, and panic 
attacks.  No such symptoms were noted on the Veteran's most 
recent VA compensation and pension examination for PTSD in March 
2008.  Therefore, the Board has determined that the Veteran 
should be afforded another VA examination to determine the 
current degree of severity of his PTSD after any outstanding 
pertinent records are received.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake all 
indicated development to obtain any 
outstanding, pertinent records.

2.  Then, the RO or the AMC should arrange 
for the Veteran to be scheduled for a VA 
examination by a psychiatrist or 
psychologist.  The claims file must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.  

The examiner should identify all current 
manifestations of the service-connected 
PTSD.  

The examiner should also provide an opinion 
concerning the current degree of social and 
industrial impairment resulting from the 
service-connected PTSD.  In addition, the 
examiner should provide a GAF score with an 
explanation of the significance of the 
score assigned. 

To the extent possible, the manifestations 
of the service-connected PTSD should be 
distinguished from those of any other 
psychiatric disorder found to be present.  

In addition, the examiner should provide an 
opinion with respect to each additional 
acquired psychiatric disorder found to be 
present, if any, whether it represents a 
progression of the previously diagnosed 
PTSD or a separate disorder.  If it is 
determined to represent a separate 
disorder, the examiner should provide an 
opinion as to whether there is a 50 percent 
or better probability that the disorder is 
etiologically related to service or was 
caused or worsened by service-connected 
disability.  

The rationale for all opinions expressed 
should also be provided.

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the RO or the AMC should 
furnish to the Veteran and his 
representative a Supplemental Statement of 
the Case and afford them the appropriate 
time period for response before the case is 
returned to the Board for further appellate 
action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


